
	
		II
		109th CONGRESS
		2d Session
		S. 3849
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require commercial airlines to make flight delay
		  information available to the public, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Air Travel Delay Awareness Act of
			 2006.
		2.Availability of
			 flight delay information
			(a)In
			 generalSubchapter I of chapter 417 of title 49, United States
			 Code, is amended by adding at the end the following new section:
				
					41724.Availability
				of flight delay information
						(a)Requirement To
				make information availableThe Secretary of Transportation shall
				require each air carrier, foreign air carrier, or intrastate air carrier that
				provides air transportation or intrastate air transportation to make available
				to the public information regarding the delay of a scheduled passenger flight
				not later than 10 minutes after such information is available.
						(b)Manner of
				availabilityAn air carrier,
				foreign air carrier, or intrastate air carrier shall make the information
				referred to in subsection (a) available through—
							(1)any Internet website of such air carrier,
				foreign air carrier, or intrastate air carrier;
							(2)any automated recording related to flight
				departure or arrival times maintained by such air carrier, foreign air carrier,
				or intrastate air carrier;
							(3)announcements at appropriate airports;
				and
							(4)flight information screens at appropriate
				airports.
							.
			(b)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Transportation shall promulgate regulations to implement section 41724 of title
			 49, United States Code, as added by subsection (a).
			(c)Conforming
			 amendmentThe analysis for chapter 417 of title 49, United States
			 Code, is amended by adding after the item relating to section 41723 the
			 following:
				
					
						41724. Availability of flight
				delay
				information.
					
					.
			
